Exhibit 10.4

WAIVER AGREEMENT

This WAIVER AGREEMENT (this “Agreement”) dated April 27, 2016 (the “Effective
Date”) is among CARBO Ceramics Inc., a Delaware corporation (the “Borrower”),
the Lenders (as defined below) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), as swing
line lender (the “Swing Line Lender”), and as issuing lender (in such capacity,
the “Issuing Lender”) for such Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
January 29, 2010, among the Borrower, the lenders party thereto from time to
time (the “Lenders”), the Administrative Agent, the Swing Line Lender, and the
Issuing Lender (as heretofore amended and as may be further amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

B. The Borrower failed to comply with the Asset Coverage Ratio covenant under
Section 6.18 of the Credit Agreement (as in effect prior to this Agreement) for
the months ended January 31, 2016, February 29, 2016 and March 31, 2016
(collectively, the “Existing Defaults”).

C. The Borrower has requested that the Lenders waive the Existing Defaults, as
provided herein and subject to the terms and conditions set forth herein.

THEREFORE, the Borrower, the Lenders, the Administrative Agent, the Swing Line
Lender, and the Issuing Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof,” “herein,” and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation.” Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 3. Waiver.

(a) The Borrower hereby acknowledges and agrees that each of the Existing
Defaults has occurred, is continuing and constitutes an Event of Default for all
purposes under the Credit Documents.

(b) Subject to the terms and conditions of this Agreement, the Lenders hereby
waive the Existing Defaults. The waiver by the Lenders is contingent upon the
satisfaction of the conditions precedent set forth in Section 5 below and is
limited to the Existing Defaults. Such waiver of the Existing Defaults is
permanent and is limited to the extent expressly described herein and shall not
be construed to be a consent to or a permanent waiver of noncompliance with
Section 6.18 of the Credit Agreement for any periods other than the periods
expressly set out herein or any other terms, provisions, covenants, warranties
or agreements contained in the Credit Agreement or in any of the other Credit
Documents.



--------------------------------------------------------------------------------

(c) The Secured Parties expressly reserve the right to exercise any rights and
remedies available to them in connection with any other present or future
defaults with respect to the Credit Agreement (other than the Existing Defaults)
or any other provision of any Credit Document.

(d) The descriptions herein of the Existing Defaults are based upon the
information provided to the Lenders on or prior to the date hereof and shall not
be deemed to exclude the existence of any other Defaults or Events of Default.
The failure of the Lenders to give notice to any Credit Party of any such other
Defaults or Events of Default is not intended to be nor shall be a waiver
thereof. Each Credit Party hereby agrees and acknowledges that the Lenders
require and will require strict performance by the Credit Parties of all of
their respective obligations, agreements and covenants contained in the Credit
Agreement and the other Credit Documents, and no inaction or action by the
Administrative Agent, the Issuing Lender, the Swing Line Lender, or any Lender
regarding any Default or Event of Default (including but not limited to the
Existing Defaults) under any of the Credit Documents is intended to be or shall
be a waiver thereof other than the permanent waiver of the Existing Defaults
expressly provided for in this Section 3. Each Credit Party hereby also agrees
and acknowledges that no course of dealing and no delay in exercising any right,
power, or remedy conferred to any Lender in the Credit Agreement or in any other
Credit Document or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy (collectively, the “Lender Rights”). For the avoidance of
doubt, each Credit Party also agrees and acknowledges that neither the waiver
provided in this Agreement nor any other waiver provided by the Lenders prior to
the date hereof shall operate as a waiver of or otherwise prejudice any of the
Lender Rights other than the permanent waiver of the Existing Defaults expressly
provided for in this Section 3.

Section 4. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, and the representations and warranties contained in the other Credit
Documents, are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) after giving effect to this
Agreement, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Agreement are within the corporate power and
authority of the Borrower and have been duly authorized by appropriate corporate
and governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) as of the Effective Date, (i) there are no
Material Domestic Subsidiaries and (ii) no Non-Material Domestic Subsidiary is
required to be a Guarantor pursuant to Section 5.6 of the Credit Agreement and
(f) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement.

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the receipt
by the Administrative Agent of this Agreement executed and delivered by each of
the Borrower, the Administrative Agent, the Swing Line Lender, the Issuing
Lender, and the Majority Lenders.

 

2



--------------------------------------------------------------------------------

Section 6. Acknowledgments and Agreements.

(a) The Borrower acknowledges and agrees that Secured Obligations are payable
without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Credit Documents. Except as
expressly provided in Section 2 hereof, nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Credit Documents, (ii) any of the agreements, terms or
conditions contained in any of the Credit Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Credit
Documents or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(c) Each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, and acknowledges and agrees that the Credit Agreement is and remains
in full force and effect, and the Borrower acknowledges and agrees that its
liabilities and obligations under the Credit Agreement are not impaired in any
respect by this Agreement.

(d) This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(e) Each party hereto hereby agrees that, in no event and under no circumstance
shall any past or future discussions with the Administrative Agent or any other
Secured Party, serve to (i) cause a modification of the Credit Documents,
(ii) establish a custom or course of dealing with respect to any of the Credit
Documents, (iii) operate as a waiver of any existing or future Default or Event
of Default under the Credit Documents, (iv) entitle any Credit Party to any
other or further notice or demand whatsoever beyond those required by the Credit
Documents, or (v) in any way modify, change, impair, affect, diminish or release
any Credit Party’s obligations or liability under the Credit Documents, or any
other liability any Credit Party may have to the Administrative Agent, the
Issuing Lender, the Swing Line Lender, or any other Secured Party.

Section 7. Release. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each Secured Party, its respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, direct
and/or indirect, at law or in equity, whether now existing or hereafter
asserted, whether absolute or contingent, whether due or to become due, whether
disputed or undisputed, whether known or unknown (INCLUDING, WITHOUT LIMITATION,
ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO
THE NEGLIGENCE OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for
or because of any matters or things occurring, existing or actions done, omitted
to be done, or suffered to be done by any of the Released Parties, in each case,
on or prior to the later of (a) the Effective Date and (b) the date the Credit
Parties execute and deliver their signature pages hereto to the Administrative
Agent (or its counsel), and are in any way directly or indirectly arising out of
or in any way connected to any of this Agreement, the Credit Agreement, any
other Credit Document, or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”). Each Credit Party, by execution hereof,
hereby acknowledges and agrees that the agreements in this Section 7 are
intended to cover and be in full satisfaction for all or any alleged injuries or
damages arising in connection with the Released Matters herein compromised and
settled.

 

3



--------------------------------------------------------------------------------

Each Credit Party hereby further agrees that it will not sue any Released Party
on the basis of any Released Claim released, remised and discharged by the
Credit Parties pursuant to this Section 7. In entering into this Agreement, each
Credit Party consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Released Parties and hereby agrees and acknowledges that the validity
and effectiveness of the releases set forth herein do not depend in any way on
any such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section 7 shall survive the termination
of this Agreement, the Credit Agreement and the other Credit Documents and
payment in full of the Obligations.

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 10. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 11. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 12. USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
PATRIOT Act.

Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER: CARBO CERAMICS INC. By:   /S/ ERNESTO BAUTISTA III   Ernesto Bautista
III   Vice President and Chief Financial Officer

 

Signature Page to Waiver Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender, Issuing Lender and sole Lender

By:   /S/ DAVID MAYNARD

Name:   David Maynard

Title:   Senior Vice President

 

Signature Page to Waiver Agreement